Citation Nr: 1750586	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  16-51 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Air Force from November 1960 to November 1968, including service in the Republic of Vietnam.  He is the recipient of the Air Force Good Conduct Medal with one oak leaf cluster and the Air Force Longevity Service Award.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The appellant filed a timely Notice of Disagreement (NOD), received in September 2015.  A Statement of the Case (SOC) was issued in September 2016.  A timely VA Form 9 was received in September 2016.

In correspondence received in September 2016, the appellant requested a hearing before a Decision Review Officer (DRO).  A DRO hearing was scheduled in January 2017 and the appellant was provided notice of the hearing in October 2016 correspondence.  However, the record reflects that the appellant failed to appear for such hearing.  No explanation for such nonappearance has been received.  Absent a further hearing request, the Board will therefore proceed with consideration of the appeal based on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

While the Board regrets the additional delay, the matter must be remanded for another medical examination and etiological opinion.

The appellant's VA medical records note multiple psychological diagnoses.  The appellant was diagnosed with both depression and anxiety in June 2016.  PTSD symptoms were noted in his VA medical records, as was a previous diagnosis of PTSD.  Other clinical notes state that the appellant did not meet the criteria for diagnoses of depression, anxiety, or PTSD.

In October 2014, the appellant reported first experiencing sleep difficulties while on active duty in Vietnam because he always had to be on alert.

Also in October 2014, a VA clinician noted that the appellant did not meet the criteria for depression, had no evidence of a thought disorder, and did not meet the criteria for PTSD.  However, a history of symptoms, including hyperarousal, was noted; and the clinician opined that it was quite likely that the appellant's hyperarousal symptoms were a factor affecting his sleep and memory problems.

The appellant was afforded a VA examination in May 2015.  The claims file was reviewed.  The appellant was diagnosed with insomnia disorder, unspecified, and anxiety disorder, unspecified.  The diagnostic impression also included rule out generalized anxiety disorder and rule out unspecified neurocognitive disorder.  

The appellant reported experiencing memory loss and problems with thinking and forgetting.  He reported having problems with sleep since leaving the military, including sleeping one to two hours per night and waking up at least three times.  The appellant's CPAP machine allows him to get three to four hours of sleep per night.

The appellant was unsure if he had depression, but was more concerned about his memory problems.  He was not comfortable describing his concerns regarding finances, memory, and depression as "anxiety," but he endorsed "concerns" and "preoccupation."  The appellant had been functioning reasonably well until the past few years; and his current stressors were financial.

The appellant's current presentation involved issues with anxiety and lack of sleep.  There may also be some issues with memory and concentration, which may be secondary to those, or the result of the aging process.  Examination revealed no indications of impairment of memory or attention.  However, these were not formally assessed and could not be ruled out.

The examiner opined that sleep, memory, and concentration and concentration problems may be related to reported symptoms of anxiety and depression, and that it was unclear if they were related to military trauma.  The examiner noted that the appellant was previously diagnosed with PTSD, but current PTSD symptoms were denied.  Possible neurodegenerative processes should be ruled out; but depression and sleep deprivation may also contribute to cognitive problems.  The examiner noted that the appellant had been diagnosed with obstructive sleep apnea and used a CPAP machine.

With respect to PTSD, the appellant reported grabbing his wife by the neck thinking she was an intruder, and nightmares and intrusive thoughts regarding transporting dead soldiers, being on a plane that might crash, and being targeted with bombs.  However, these incidents occurred soon after discharge and he had not experienced intrusive thoughts or nightmares for many years.  He stated that he did not believe these memories were currently problematic.  He reported avoiding thinking about those experiences, but does not avoid or have a notable response to reminders thereof.  The examiner noted that the only described incident which was somewhat consistent with PTSD was the report of grabbing his wife by the neck not long after separation from service when he mistook her for an intruder.

The appellant's reported stressors of being in a plane hit by ground fire upon landing in Vietnam and being in a foxhole which was blown up where other soldiers were hurt were each noted to be adequate to support a diagnosis of PTSD.  However, the appellant did not meet the criteria for a DSM-5 diagnosis of PTSD at that time.

In a September 2015 addendum, the examiner opined that the appellant's anxiety disorder, unspecified, was less likely than not related to his in-service stressors.  Rather, it was more likely related to the appellant's current financial issues.  However, no etiological opinion was offered with respect to insomnia disorder.

Given the record, the Board finds that a new psychiatric examination is required in order to determine the nature and etiology of all psychiatric disorders present, to include PTSD, anxiety disorder, depression, neurocognitive disorder, and insomnia disorder.  See Barr v. Nicholson, 21 Vet. App. 312 (2007) (holding that once VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Provide the appellant with an appropriate examination to determine the nature and etiology of any and all current psychiatric disorders.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should delineate all current mental disorders exhibited by the appellant.  

With respect to each psychiatric disability identified, the examiner should provide an opinion as to whether it is at least as likely as not that such disability is causally related to the appellant's active service or any incident therein.  

With respect to insomnia, the examiner should note that the appellant has reported experiencing sleep disturbance since his active service.

If PTSD, depression, insomnia disorder, neurocognitive disorder, or anxiety disorder is not diagnosed, a fully-reasoned explanation as to why such disorder is not present should be provided, with reference to the clinical evidence of record reflecting these prior diagnoses.

Diagnoses should be rendered in accordance with DSM-5 and a rationale for all opinions expressed must be provided.

3.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant.  After the appellant has had the appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




